DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response A – Amendment (“Response”), filed 15 June 2021, with respect to the rejection of claim 8-14 under 35 USC 101 and the rejection of claims 1-20 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s arguments with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,741,026 B1 to Grassadonia et al. (“Grassadonia”) in view of United States Patent Application Publication No. 2020/0162503 A1 to Shurtleff et al. (“Shurtleff”), United States Patent Application Publication No. 2015/0332223 A1 to Aaron et al. (“Aaron”) and United States Patent Application Publication No. 2018/0336636 A1 to Jibowu et al. (“Jibowu”).

As per claims 1, 8 and 15, the claimed subject matter that is met by Grassadonia includes:
A method for handoff of a transaction for completion, the method comprising (Grassadonia: Fig. 3):
via a point-of-sale terminal, reading a payment instrument that is presented as payment for the transaction, and transmitting the payment instrument via the internet cloud to a server, wherein the server is not collocated with the point-of-sale terminal (Grassadonia: column 5, lines 43-57, column 12, line 9-19 and Fig. 1);
via the server, using a payment token to access a push notification smart device identifier that corresponds to the payment instrument, and transmitting a push notification to a guest device that corresponds to the push notification smart device identifier, wherein acceptance of the push notification directs a proprietary application on the guest device to receive communications from the server that provide for simultaneous display of point-of-sale data for the transaction on both the guest device and the point-of-sale terminal (Grassadonia: column 13 “Initiating the transfer can include, for example, communicating with the customer (e.g., push notification, email, text message, etc.) to verify the transaction before causing monetary funds to be transferred, communicating with the merchant POS system 120B to verify the transaction (e.g., “Ok to accept identifier for payment?” “Fraud?” “Confirm?” etc.), and/or communicating with various intermediary financial entities (e.g., the card payment network) to transfer funds for the payment amount” and column 15, lines 35-65 “a transaction confirmation message in the form of a push notification that can be generated for display by a user's computing device to enable transaction verification. For example, the transaction verification system 112 and/or the PSS 110 generates a push notification message 510 to be sent and received by a mobile application installed on the mobile device 106, which can output a display 501 such as illustrated in FIG. 5A” and Fig. 5A); and

Grassadonia fails to specifically teach 1.) wherein communications between the point-of-sale terminal and the server are transmitted and received through a gateway device that is collocated with the point-of-sale terminal, 2.) whereby a guest may enter a tip amount and feedback score that are transmitted from the guest device to the server and 3.) transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction, wherein the guest dissatisfaction is determined based on the tip amount and feedback score. The Examiner provides Shurtleff to teach and disclose claimed feature 1.
The claimed subject matter that is met by Shurtleff includes:
wherein communications between the point-of-sale terminal and the server are transmitted and received through a gateway device that is collocated with the point-of-sale terminal (Shurtleff: ¶ 0021)
Grassadonia teaches a POS network system and method. Shurtleff teaches a comparable POS network system and method that was improved in the same way as the claimed invention. Shurtleff offers the embodiment of wherein communications between the point-of-sale terminal and the server are transmitted and received through a gateway device that is collocated with the point-of-sale terminal. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the gateway device as disclosed by Shurtleff to the POS network system and method as taught by Grassadonia for the predicted result of improved POS network systems and methods. No additional findings are seen to be necessary. 

The claimed subject matter that is met by Aaron includes:
whereby a guest may enter a tip amount and feedback score that are transmitted from the guest device to the server (Aaron: ¶¶ 0039, 0048 and 0052) and
transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction (Aaron: ¶¶ 0054-0056)
Grassadonia teaches a system and method for performing transactions using a mobile device. Aaron teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of whereby a guest may enter a tip amount and feedback score that are transmitted from the guest device to the server and transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of entering a tip amount and feedback score as disclosed by Aaron to the communications to the mobile device as taught by Grassadonia for the predicted result of improved systems and methods for performing transactions using a mobile device. No additional findings are seen to be necessary. 

The claimed subject matter that is met by Jibowu includes:
wherein the guest dissatisfaction is determined based on the tip amount and feedback score (Jibowu: ¶¶ 0061) 
Grassadonia and Aaron teach systems and methods for performing transactions using a mobile device. Jibowu teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Jibowu offers the embodiment of wherein the guest dissatisfaction is determined based on the tip amount and feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of determination as disclosed by Jibowu to the entered time amount and feedback score as taught by Aaron for the predicted result of improved systems and methods for performing transactions using a mobile device. No additional findings are seen to be necessary. 

As per claims 2, 9 and 16, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:
wherein the payment instrument comprises a credit card number and credit card holder name (Grassadonia: column 6, lines 1-6 and column 12, line 9-19
The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:
wherein the payment instrument comprises a gift card number and gift card holder name, wherein the gift card number has been previously issued to by the server (Grassadonia: column 2, lines 1-12, column 8, lines 55-67 and column 9, lines 1-19)
The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:
wherein the guest device comprises a smart phone (Aaron: ¶ 0025) 
The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:

The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 6, 13 and 19, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:
via the server, receiving an action from the management terminal selected to increase loyalty of the guest (Aaron: ¶¶ 0054-0056).
The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 7, 14 and 20, the claimed subject matter that is met by Grassadonia, Shurtleff, Aaron and Jibowu includes:
wherein the action comprises transmission of a discount coupon to the guest (Aaron: ¶¶ 0054-0056).
The motivation for combining the teachings of Grassadonia, Shurtleff, Aaron and Jibowu are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627